Case 4:11-cr-00248-ALM-CAN Document 1581 Filed 06/09/21 Page 1 of 3 PageID #: 5710




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    UNITED STATES OF AMERICA
                                                       §
                                                       §
    v.
                                                       §   CRIMINAL NO. 4:11-CR-248-ALM-CAN
                                                       §
    RODNEY DSHANE MAYO                                 §

                              REPORT AND RECOMMENDATION
                           OF UNITED STATES MAGISTRATE JUDGE

          Pending before the Court is the Government’s request for revocation of Defendant’s

   supervised release. After the District Court referred the matter to this Court for a report and

   recommendation, the Court conducted a hearing on June 8, 2021, to determine whether Defendant

   violated his supervised release. Defendant was represented by Denise Benson. The Government

   was represented by Ernest Gonzalez.

          On September 23, 2014, United States District Judge Richard A. Schell sentenced

   Defendant to a term of eighty-four (84) months’ imprisonment, followed by five (5) years of

   supervised release. On January 28, 2020, this case was reassigned to United States District Judge

   Amos L. Mazzant, III.

          On May 20, 2021, the U.S. Probation Officer filed a Petition for Warrant or Summons for

   Offender under Supervision (the “Petition”) (Dkt. 1569). The Petition asserts Defendant violated

   the following conditions of supervision: (1) Defendant shall not commit another federal, state, or

   local crime; (2) Defendant shall refrain from any unlawful use of a controlled substance; (3)

   Defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use,

   distribute, or administer any controlled substance or any paraphernalia related to any controlled

   substances, except as prescribed by a physician; (4) Defendant shall not associate with any persons

   engaged in criminal activity, and shall not associate with any person convicted of a felony unless

                                                   1
Case 4:11-cr-00248-ALM-CAN Document 1581 Filed 06/09/21 Page 2 of 3 PageID #: 5711




   granted permission to do so by the Probation Officer; and (5) Defendant shall participate in a

   program of testing and treatment for drug abuse, under the guidance and direction of the Probation

   Officer, until such time as the Defendant is released from the program by the Probation Officer.

          The Petition asserts that Defendant violated these conditions because (1) on March 3, 2021,

   Defendant was issued a citation for Failure to Maintain Financial Responsibility (No Insurance)

   from the Princeton, Texas Police Department; (2) on October 16, 2020, Defendant admitted

   verbally and in writing to using methamphetamine on October 13, 2020; (3) Defendant’s urine

   samples for October 31, 2020, and January 13 and March 25, 2021, tested positive for controlled

   substances, such as methamphetamine and cocaine; (4) on October 31, 2020, the Collin County,

   Texas, Sheriff’s Department responded to a domestic disturbance call and discovered Defendant

   was in the company of convicted felons; and (5) Defendant failed to call a notification line on

   October 14, 2020 as part of a drug testing program and failed to report for drug testing on

   October 17, 2020, April 14 and 17, and May 5 and 6, 2021.

          On June 8, 2021, the Court conducted a final revocation hearing on the Petition. Defendant

   entered a plea of true to allegations 2 and 3. See Dkt. 1577. Defendant also consented to revocation

   of his supervised release and waived his right to object to the proposed findings and

   recommendations of the United States Magistrate Judge. The Court finds that Defendant has

   violated the terms of his supervised release, and thus, his supervised release should be revoked.

                                       RECOMMENDATION

          Pursuant to the Sentencing Reform Act of 1984, and having considered the arguments

   presented at the June 8, 2021 hearing, the Court recommends that Defendant be committed to the

   custody of the Bureau of Prisons to be imprisoned for a term of eighteen (18) months, followed by

   twenty-four (24) months of supervised with the same conditions of release previously imposed.


                                                    2
Case 4:11-cr-00248-ALM-CAN Document 1581 Filed 06/09/21 Page 3 of 3 PageID #: 5712
.


   The Court further recommends Defendant be committed to the United States Penitentiary in

   Beaumont, Texas, if appropriate.

            So ORDERED and SIGNED this 9th day of June, 2021.




                                             ____________________________________
                                             KIMBERLY C. PRIEST JOHNSON
                                             UNITED STATES MAGISTRATE JUDGE




                                              3
